 

Exhibit 10.37





STAAR Surgical Company
amended and restated OMNIBUS EQUITY Incentive PLAN

RESTRICTED STOCK UNIT AWARD GRANT NOTICE

 

Staar Surgical Company, a Delaware corporation, (the “Company”), pursuant to its
Amended and Restated Omnibus Equity Incentive Plan, as amended from time to time
(the “Plan”), hereby grants to the holder listed below (the “Participant”), an
award of restricted stock units (“Restricted Stock Units” or “RSUs”). Each
vested Restricted Stock Unit represents the right to receive, in accordance with
the Restricted Stock Unit Award Agreement attached hereto as Exhibit A (the
“Agreement”), one share of Common Stock (“Share”). This award of Restricted
Stock Units is subject to all of the terms and conditions set forth herein and
in the Agreement and the Plan, each of which are incorporated herein by
reference. Unless otherwise defined herein, the terms defined in the Plan shall
have the same defined meanings in this Restricted Stock Unit Award Grant Notice
(the “Grant Notice”) and the Agreement. A Prospectus regarding the Stock is
available at https://sites.google.com/a/staar.com/staar-intranet/home.

 

Participant:       Grant Date:       Total Number of RSUs:       Vesting
Commencement Date:      

Vesting Schedule: 

      Termination: If the Participant experiences a Termination of Service prior
to the applicable vesting date, all RSUs that have not become vested on or prior
to the date of such Termination of Service (after taking into consideration any
vesting that may occur in connection with such Termination of Service, if any)
will thereupon be automatically forfeited by the Participant without payment of
any consideration therefor.  

 

By his or her signature and the Company’s signature below, the Participant
agrees to be bound by the terms and conditions of the Plan, the Agreement and
this Grant Notice. The Participant has reviewed the Agreement, the Plan and this
Grant Notice in their entirety, has had an opportunity to obtain the advice of
counsel prior to executing this Grant Notice and fully understands all
provisions of this Grant Notice, the Agreement and the Plan. The Participant
hereby agrees to accept as binding, conclusive and final all decisions or
interpretations of the Committee upon any questions arising under the Plan, this
Grant Notice or the Agreement. In addition, by signing below, the Participant
also agrees that the Company, in its sole discretion, may satisfy any
withholding obligations in accordance with Section 2.6(b) of the Agreement by
(i) withholding shares of Common Stock otherwise issuable to the Participant
upon vesting of the RSUs, (ii) instructing a broker on the Participant’s behalf
to sell shares of Common Stock otherwise issuable to the Participant upon
vesting of the RSUs and submit the proceeds of such sale to the Company, or
(iii) using any other method permitted by Section 2.6(b) of the Agreement or the
Plan.

 

STAAR SURGICAL COMPANY:   PARTICIPANT:           By:     By:   Print Name:    
Print Name:   Title:         Address:     Address:            

 

   

 



 



 

EXHIBIT A

TO RESTRICTED STOCK UNIT AWARD GRANT NOTICE

 

RESTRICTED STOCK UNIT AWARD AGREEMENT

 

Pursuant to the Restricted Stock Unit Award Grant Notice (the “Grant Notice”) to
which this Restricted Stock Unit Award Agreement (this “Agreement”) is attached,
STAAR Surgical Company, a Delaware corporation (the “Company”), has granted to
the Participant an award of restricted stock units (“Restricted Stock Units” or
“RSUs”) under the Company’s Amended and Restated Omnibus Equity Incentive Plan,
as amended from time to time (the “Plan”). Each vested Restricted Stock Unit
represents the right to receive one share of Common Stock (“Share”) to purchase
the number of Shares indicated in the Grant Notice. Capitalized terms not
specifically defined herein shall have the meanings specified in the Plan and
Grant Notice.

 

ARTICLE I.

 

GENERAL

 

1.1        Incorporation of Terms of Plan. The RSUs are subject to the terms and
conditions of the Plan, which are incorporated herein by reference. In the event
of any inconsistency between the Plan and this Agreement, the terms of the Plan
shall control.

 

ARTICLE II.

 

GRANT OF RESTRICTED STOCK UNITS

 

2.1        Grant of RSUs. Pursuant to the Grant Notice and upon the terms and
conditions set forth in the Plan and this Agreement, effective as of the Grant
Date set forth in the Grant Notice, the Company hereby grants to the Participant
an award of RSUs under the Plan in consideration of the Participant’s past
and/or continued employment with or service to the Company or any Affiliates and
for other good and valuable consideration.

 

2.2        Unsecured Obligation to RSUs. Unless and until the RSUs have vested
in the manner set forth in Article 2 hereof, the Participant will have no right
to receive Common Stock under any such RSUs. Prior to actual payment of any
vested RSUs, such RSUs will represent an unsecured obligation of the Company,
payable (if at all) only from the general assets of the Company.

 

2.3        Vesting Schedule. Subject to Section 2.5 hereof, the RSUs shall vest
and become nonforfeitable with respect to the applicable portion thereof
according to the vesting schedule set forth in the Grant Notice (rounding down
to the nearest whole Share).

 

2.4        Consideration to the Company. In consideration of the grant of the
award of RSUs pursuant hereto, the Participant agrees to render faithful and
efficient services to the Company or any Affiliate.

 

2.5        Forfeiture, Termination and Cancellation upon Termination of Service.
Notwithstanding any contrary provision of this Agreement or the Plan, upon the
Participant’s Termination of Service for any or no reason, all Restricted Stock
Units which have not vested prior to or in connection with such Termination of
Service shall thereupon automatically be forfeited, terminated and cancelled as
of the applicable termination date without payment of any consideration by the
Company, and the Participant, or the Participant’s beneficiary or personal
representative, as the case may be, shall have no further rights hereunder. No
portion of the RSUs which has not become vested as of the date on which the
Participant incurs a termination of Service shall thereafter become vested.

 



   

 

 

2.6        Issuance of Common Stock upon Vesting.

 

(a)        As soon as administratively practicable following the vesting of any
Restricted Stock Units pursuant to Section 2.3 hereof, but in no event later
than thirty (30) days after such vesting date (for the avoidance of doubt, this
deadline is intended to comply with the “short term deferral” exemption from
Section 409A of the Code), the Company shall deliver to the Participant (or any
transferee permitted under Section 3.2 hereof) a number of Shares (either by
delivering one or more certificates for such Shares or by entering such Shares
in book entry form, as determined by the Company in its sole discretion) equal
to the number of RSUs subject to this Award that vest on the applicable vesting
date, unless such RSUs terminate prior to the given vesting date pursuant to
Section 2.5 hereof. Notwithstanding the foregoing, in the event Shares cannot be
issued pursuant to Section 11.4 of the Plan, the Shares shall be issued pursuant
to the preceding sentence as soon as administratively practicable after the
Committee determines that Shares can again be issued in accordance with such
Section.

 

(b)        As set forth in Section 11.2 of the Plan, the Company shall have the
authority and the right to deduct or withhold, or to require the Participant to
remit to the Company, an amount sufficient to satisfy all applicable federal,
state and local taxes required by law to be withheld with respect to any taxable
event arising in connection with the Restricted Stock Units. The Company shall
not be obligated to deliver any new certificate representing Shares to the
Participant or the Participant’s legal representative or enter such Shares in
book entry form unless and until the Participant or the Participant’s legal
representative shall have paid or otherwise satisfied in full the amount of all
federal, state and local taxes applicable to the taxable income of the
Participant resulting from the grant or vesting of the Restricted Stock Units or
the issuance of Shares.

 

2.7        Conditions to Delivery of Shares. The Shares deliverable hereunder
may be either previously authorized but unissued Shares, treasury Shares or
issued Shares which have then been reacquired by the Company. Such Shares shall
be fully paid and nonassessable. The Company shall not be required to issue or
deliver any certificates or make any book entries evidencing Shares deliverable
hereunder prior to fulfillment of the conditions set forth in Section 11.2 of
the Plan.

 

2.8        Rights as Stockholder. The holder of the RSUs shall not be, nor have
any of the rights or privileges of, a stockholder of the Company, including,
without limitation, voting rights and rights to dividends, in respect of the
RSUs and any Shares underlying the RSUs and deliverable hereunder unless and
until such Shares shall have been issued by the Company and held of record by
such holder (as evidenced by the appropriate entry on the books of the Company
or of a duly authorized transfer agent of the Company). No adjustment shall be
made for a dividend or other right for which the record date is prior to the
date the Shares are issued, except as provided in Section 13.2 of the Plan.

 

ARTICLE III.

 

OTHER PROVISIONS

 

3.1        Administration. The Committee shall have the power to interpret the
Plan and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret, amend or revoke any such rules. All actions taken and all
interpretations and determinations made by the Committee in good faith shall be
final and binding upon the Participant, the Company and all other interested
persons. No member of the Committee or the Board shall be personally liable for
any action, determination or interpretation made in good faith with respect to
the Plan, this Agreement or the RSUs.

 



   

 

 

3.2        Grant is Not Transferable. During the lifetime of the Participant,
the RSUs may not be sold, pledged, assigned or transferred in any manner other
than by will or the laws of descent and distribution or, subject to the consent
of the Committee, pursuant to a DRO. Neither the RSUs nor any interest or right
therein shall be liable for the debts, contracts or engagements of the
Participant or his or her successors in interest or shall be subject to
disposition by transfer, alienation, anticipation, pledge, encumbrance,
assignment or any other means whether such disposition be voluntary or
involuntary or by operation of law by judgment, levy, attachment, garnishment or
any other legal or equitable proceedings (including bankruptcy), and any
attempted disposition thereof shall be null and void and of no effect, except to
the extent that such disposition is permitted by the preceding sentence.

 

3.3        Tax Consultation. The Participant understands that the Participant
may suffer adverse tax consequences in connection with the RSUs granted pursuant
to this Agreement (and the Shares issuable with respect thereto). The
Participant represents that the Participant has consulted with any tax
consultants the Participant deems advisable in connection with the RSUs and the
issuance of Shares with respect thereto and that the Participant is not relying
on the Company for any tax advice.

 

3.4        Adjustments. The Participant acknowledges that the RSUs are subject
to modification and termination in certain events as provided in this Agreement
and Article 13 of the Plan.

 

3.5        Notices. Any notice to be given under the terms of this Agreement to
the Company shall be addressed to the Company in care of the Secretary of the
Company at the Company’s principal office, and any notice to be given to the
Participant shall be addressed to the Participant at the Participant’s last
address reflected on the Company’s records. Any notice shall be deemed duly
given when sent via email or when sent by reputable overnight courier or by
certified mail (return receipt requested) through the United States Postal
Service.

 

3.6        Participant’s Representations. If the Shares issuable hereunder have
not been registered under the Securities Act or any applicable state laws on an
effective registration statement at the time of such issuance, the Participant
shall, if required by the Company, concurrently with such issuance, make such
written representations as are deemed necessary or appropriate by the Company
and/or its counsel.

 

3.7        Titles. Titles are provided herein for convenience only and are not
to serve as a basis for interpretation or construction of this Agreement.

 

3.8        Governing Law. The laws of the State of Delaware shall govern the
interpretation, validity, administration, enforcement and performance of the
terms of this Agreement regardless of the law that might be applied under
principles of conflicts of laws.

 

3.9        Conformity to Securities Laws. The Participant acknowledges that the
Plan and this Agreement are intended to conform to the extent necessary with all
provisions of the Securities Act, and the Exchange Act and any other Applicable
Law. Notwithstanding anything herein to the contrary, the Plan shall be
administered, and the RSUs are granted, only in such a manner as to conform to
such Applicable Laws. To the extent permitted by such Applicable Llaws, the Plan
and this Agreement shall be deemed amended to the extent necessary to conform to
such Applicable Laws.

 



   

 

 

3.10      Amendment, Suspension and Termination. To the extent permitted by the
Plan, this Agreement may be wholly or partially amended or otherwise modified,
suspended or terminated at any time or from time to time by the Committee or the
Board; provided, however, that, except as may otherwise be provided by the Plan,
no amendment, modification, suspension or termination of this Agreement shall
adversely affect the RSUs in any material way without the prior written consent
of the Participant.

 

3.11      Successors and Assigns. The Company may assign any of its rights under
this Agreement to single or multiple assignees, and this Agreement shall inure
to the benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer herein set forth in Section 3.2 hereof, this Agreement
shall be binding upon the Participant and his or her heirs, executors,
administrators, successors and assigns.

 

3.12      Limitations Applicable to Section 16 Persons. Notwithstanding any
other provision of the Plan or this Agreement, if the Participant is subject to
Section 16 of the Exchange Act, then the Plan, the RSUs and this Agreement shall
be subject to any additional limitations set forth in any applicable exemptive
rule under Section 16 of the Exchange Act (including any amendment to Rule 16b-3
of the Exchange Act) that are requirements for the application of such exemptive
rule. To the extent permitted by Applicable Laws, this Agreement shall be deemed
amended to the extent necessary to conform to such applicable exemptive rule.

 

3.13      Entire Agreement. The Plan, the Grant Notice and this Agreement
(including all Exhibits thereto, if any) constitute the entire agreement of the
parties and supersede in their entirety all prior undertakings and agreements of
the Company and the Participant with respect to the subject matter hereof.

 

3.14      Section 409A. Notwithstanding any other provision of the Plan, this
Agreement or the Grant Notice, the Plan, this Agreement and the Grant Notice
shall be interpreted in accordance with the requirements of Section 409A of the
Code. The Committee may, in its discretion, adopt such amendments to the Plan,
this Agreement or the Grant Notice or adopt other policies and procedures
(including amendments, policies and procedures with retroactive effect), or take
any other actions, as the Committee determines are necessary or appropriate to
comply with the requirements of Section 409A of the Code.

 

3.15      Limitation on Participant’s Rights. Participation in the Plan confers
no rights or interests other than as herein provided. This Agreement creates
only a contractual obligation on the part of the Company as to amounts payable
and shall not be construed as creating a trust. The Plan, in and of itself, has
no assets. Participant shall have only the rights of a general unsecured
creditor of the Company and its Affiliates with respect to amounts credited and
benefits payable, if any, with respect to the RSUs, and rights no greater than
the right to receive the Common Stock as a general unsecured creditor with
respect to RSUs, as and when payable hereunder.

 

3.16      Not a Contract of Service Relationship. Nothing in this Agreement or
in the Plan shall confer upon the Participant any right to continue to serve as
an Employee or other service provider of the Company or any of its Affiliates or
shall interfere with or restrict in any way the rights of the Company and its
Affiliates, which rights are hereby expressly reserved, to discharge or
terminate the services of the Participant at any time for any reason whatsoever,
with or without cause, except to the extent expressly provided otherwise in a
written agreement between the Company or an Affiliate and the Participant.

 

   

